Title: To Thomas Jefferson from Giuseppe Ceracchi, 9 March 1795
From: Ceracchi, Giuseppe
To: Jefferson, Thomas



Sir
Philadelphia 9 March 1795

Agriculture been the support of every action; I should be sorry to occasion any waste of your time at the expence of the rular occupation. The bust is ordered to be shipped to Richmond directed to Mr. Gramble Merchant, which shall forward it to Monticello; I hope it will be find caracteristick of what it is maent, and be tolerated in what it may be want, the elevation of it should be upon a stending 4 feet high, and covered the lower part of the windows, for to obtaine some effect.
I am no doubtedly happy in this country because I dont fear persecution for my principles but in other respects I find some inconviniences; house kiping excessive dear, the Laws in favour of servants have deprived me of three of them that I brought over, which disconcerted my family very much. America is good for Merchants, farmers, and for  those that have nothing to posses; I am out of thises articles; To exstablishing my self in the Federal City; permit me Sir to expose with the usual ingenuity that it would be contrary to the profession I follow, and here I shall make a digression.
Artists must live where there imagination can be costantely at work in composing the Vast Nature of whose beutys there are to be the translators; I dont restraine my self in the mere beuty of regular forms but comprehende Stile, Caracter, and expression, of every age of the both Sexes. Therfore an artist Living in a depopulated place would deprive his imagination of the nourishments, and resurces to set at work the springs of the soul and genius, let us consider the lifes of ancients and modern Artist, whe will find them always in the must brillant Cities, where there speculative mind observing and studing every class of people in publicks spectacles, games and exercises, relived there self in the solitude of there atterlier to discorge there pregnant mind and impresses with there chissel the purest exst[acy?] upon the blocks of marbre.
But you will find Sir that I agree with you in respect of adorning the Federal City with Magnificent Monument of the plan of which you will be better informed by your Friends. The Subjet I exibit is the most purest and sublime which I imagined in the moment of prosecution; then my exile from my Mother Contry was necessary for to fixe the glorious Statue of Liberty. I reppresent this Goddess Standing on her car darting through a volume of clouds; in her wright hand brandiches a flaming dart dispelling the mist of Error, her left calling upon the People of America, her head covered with the Pileus, and adorned with long flotting hear, the bent brow expressing the energy of her caracter, and from her lips partely open burst the echoes of her awful voice through the vault of heaven in favor of the rights of Man.
I glorify with this idea because as been approuved and find it grand by every man of wit, in Urope as well as in America. If the project now in motion scould succeede, Paris must be the place of its execution, in America would cost twoice as much, and considering only the […] it will prove impossible, for want of graet number of different articles wich would stop the performance at every moment. I shall be happy if you find some reason in what I have expressed, and can give farther explanations, when I shall have the honour to come and see you at Monticello. May this Spot alrady renowned unite the Celebration of those of Cincinnatus, Cicero, and Oratius. With sentiments of full veneration and respect, I am Your Most Obe Serv and Fr’d

J. Ceracchi

